Case 9:19-cv-00167-RC-KFG Document 13 Filed 08/31/20 Page 1 of 2 PageID #: 38



                            ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

ALBELINO HERNANDEZ                                 §

VS.                                                §                 CIVIL ACTION NO. 9:19cv167

KARRY COOPER                                       §

                 ORDER OVERRULING OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Albelino Hernandez, an inmate formerly at the Lewis Unit, proceeding pro se and

in forma pauperis, brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983 against Karry

Cooper.

        The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed as frivolous and for failure to state a

claim upon which relief may be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

        After careful de novo review and consideration, the court concludes plaintiff’s objections are

without merit. For the reasons set forth in the Report, plaintiff’s property claim is frivolous and fails

to state a claim upon which relief may be granted. Further, plaintiff has no expectation of privacy
Case 9:19-cv-00167-RC-KFG Document 13 Filed 08/31/20 Page 2 of 2 PageID #: 39



in his cell. In Hudson v. Palmer, 468 U.S. 517 (1984), the Supreme Court made clear that inmates

have no reasonable expectation of privacy in their prison cells.           Specifically, “an inmate’s

constitutional rights are not violated by . . . a guard’s at will cell search, even when the guard loses

or destroys an inmate’s personal property.” Evans v. Collins, 9 F. 3d 1546, 1993 WL 503352 at *1

(5th Cir. 1993).

                                              ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.


         So ORDERED and SIGNED, Aug 31, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                                   2
